FILED
                           NOT FOR PUBLICATION                              APR 24 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50229

              Plaintiff-Appellee,                D.C. No. 3:13-cr-03064-LAB

 v.
                                                 MEMORANDUM*
JORGE PEREZ-DIAZ,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jorge Perez-Diaz appeals from the district court’s judgment and challenges

the 18-month custodial sentence and ten-month term of supervised release imposed

upon revocation of supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Perez-Diaz contends that the district court procedurally erred by failing to

consider his mitigating argument that his underlying deportation order may have

been erroneous. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none.

The record reflects that the district court properly considered Perez-Diaz’s

arguments and explained sufficiently its determination that an above-Guidelines

sentence was warranted in light of his significant criminal and immigration history.

See Rita v. United States, 551 U.S. 338, 357-58 (2007).

       Perez-Diaz next contends that his sentence is substantively unreasonable in

light of the mitigating factors. The district court did not abuse its discretion in

imposing Perez-Diaz’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) factors and the totality of the circumstances, including the need for

deterrence. See Gall, 552 U.S. at 51; United States v. Gutierrez-Sanchez, 587 F.3d
904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a particular

case is for the discretion of the district court.”).

       AFFIRMED.




                                             2                                    16-50229